            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 194 MR WCM

CAROLYN PERLMAN and              )
BRUCE PERLMAN,                   )
                                 )
           Plaintiffs,           )
v.                               )                           ORDER
                                 )
P.F. CHANG’S CHINA BISTRO, INC., )
                                 )
           Defendant.            )
_______________________________  )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Neal W. Stanifer. The Motion indicates that

Mr. Stanifer, a member in good standing of the Bar of this Court, is local

counsel for Plaintiffs Carolyn and Bruce Perlman, and that he seeks the

admission of Charles D. Jones, who the Motion represents as being a member

in good standing of the Bar of the State of Georgia. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS

Charles D. Jones to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                   Signed: August 25, 2020




     Case 1:20-cv-00194-MR-WCM Document 10 Filed 08/25/20 Page 1 of 1
